      Case 2:18-cv-00080-TLN-DB Document 66 Filed 09/17/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY WAYNE WALTON II,                           No. 2:18-cv-0080 TLN DB PS
12                       Plaintiff,
13           v.                                          ORDER
14    COUNTY OF SUTTER, et al.,
15                       Defendants.
16

17          Plaintiff, Gregory Walton, is proceeding in this action pro se. This matter was referred to

18   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On July

19   14, 2020, defendants filed a motion for summary judgment. (ECF No. 53.) On September 8,

20   2020, the undersigned issued an order denying defendants’ motion without prejudice to renewal

21   for failure to notice the motion prior to the law and motion deadline set in Status (Pretrial

22   Scheduling) Order issued in this action. (ECF No. 63.) On September 10, 2020, defendants filed

23   a motion for modification of the scheduling order and an ex parte application for an order

24   shortening time for hearing of defendants’ motion for modification. (ECF Nos. 63 & 64.)

25          Therein, defendants request to hear the motion for modification on shortened time—

26   specifically on September 18, 2020—because if defendants’ motion to modify the scheduling

27   order is heard pursuant to standard 28-day notice, the motion cannot be heard until October 16,

28   2020. (ECF No. 64 at 2.) If their motion to modify the scheduling order is granted defendants
                                                        1
      Case 2:18-cv-00080-TLN-DB Document 66 Filed 09/17/20 Page 2 of 3

 1   intend to file an amended notice of motion for summary judgment, which would also require 28-

 2   days notice. (Id.) Such notice, however, would require hearing the motion for summary

 3   judgment after the currently scheduled October 29, 2020 Final Pretrial Conference. (Id. at 2-3.)

 4   Defendants propose hearing the motion to modify the scheduling order on shortened time and

 5   allowing plaintiff to file an opposition “within two (2) days of the September 18, 2020 hearing.”

 6   (Id. at 3.) Plaintiff refused to stipulate to defendants’ request. (Id.)

 7           Defendants’ request is understandable. However, “the Eastern District has one of the

 8   highest weighted case loads per judge in the nation.” Irving v. Lennar Corp., No. CIV S-12-0290

 9   KJM EFB, 2013 WL 1308712, at *6 (E.D. Cal. Apr. 1, 2013). Thus, under normal circumstances

10   it would be very difficult for the court to hear defendants’ motion to modify the scheduling order

11   on shortened time, hear defendants’ motion for summary judgment, and resolve the motion in

12   sufficient time to keep the currently set dates for the final pretrial conference and trial. And, in

13   light of the public health crisis, these are not normal circumstances. Moreover, allowing just two

14   days for plaintiff to file opposition does not provide the undersigned much time to prepare for the

15   hearing of defendants’ motion to modify the scheduling.

16           In light of these factors, and plaintiff’s unwillingness to stipulate to the defendants’

17   motion for an order shortening time, the undersigned will not grant defendants’ request for an

18   order shortening time. The undersigned will, however, vacate the currently set dates for the Final

19   Pretrial Conference and trial, pending resolution of defendants’ motion to modify the pretrial

20   scheduling order and, potentially, defendants’ motion for summary judgment. Doing so will
21   allow for a full and complete hearing and consideration of defendants’ motion to modify and

22   motion for summary judgment and plaintiff’s corresponding opposition.

23           Accordingly, IT IS HEREBY ORDERED that:

24           1. Defendants’ September 10, 2020 ex parte application for an order shortening time

25   (ECF No. 64) is denied; and

26   ////
27   ////

28   ////
                                                         2
      Case 2:18-cv-00080-TLN-DB Document 66 Filed 09/17/20 Page 3 of 3

 1           2. The October 29, 2020 Final Pretrial Conference and January 11, 2021, trial dates are

 2   vacated pending resolution of dispositive motions in this action.

 3   Dated: September 16, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB/orders/orders.pro se/walton0080.short.time.den.ord
23

24

25

26
27

28
                                                             3
